Citation Nr: 0005235	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for vitiligo and pernicious 
anemia as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 1995, the veteran's claim was transferred to the 
Oakland, California, RO for further adjudication.  In August 
1999, this case was remanded to the RO for additional 
development.  A hearing was held before the undersigned in 
November 1999.  


FINDINGS OF FACT

1.  The VA does not recognize vitiligo or pernicious anemia 
as etiologically related to exposure to herbicide agents used 
in Vietnam.  

2.  No competent medical expert has associated either 
vitiligo or pernicious anemia with the veteran's alleged 
exposure to herbicide agents used in Vietnam.


CONCLUSION OF LAW

The claims of entitlement to service connection for vitiligo, 
and pernicious anemia as a result of exposure to Agent Orange 
are not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307(a), 3.309 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has no doubt about the veteran's good 
faith belief in the validity of his claim.  The Board is not 
empowered, however, to award benefits based upon a subjective 
assessment of the claimant's good faith.  Rather, the Board 
is constrained to follow the law as set forth in the 
statutory and regulatory provisions and the controlling case 
law.  For the reasons set forth below, the Board has no 
recourse other than denying the claims on the current record.

The threshold question in this matter is whether the veteran 
has presented evidence of well-grounded claims.  In this 
case, service medical records make reference to tinea 
versicolor at the veteran's enlistment evaluation in December 
1968.  At this time, it was noted to be located in the 
veteran's upper extremities.  Treatment by a dermatologist is 
indicated in March 1969.  However, little reference is made 
to this condition during service.  At the discharge 
evaluation in January 1970, the veteran's skin was found to 
be normal.  He was discharged from active service that month.  

During his initial claims for VA compensation, the veteran 
made no reference to a skin disability.  At a VA evaluation 
in January 1974, no reference was made to a skin disorder.  

In January 1990, the veteran requested "re-evaluation" of 
his service connection to include pernicious immunization and 
vertigo.  In a February 1990 response, the RO noted that 
these conditions had not been previously claimed and, 
therefore, not rated.  In April 1990, the veteran indicated 
that he was claiming service connection for pernicious anemia 
and vitiligo.  Additional outpatient treatment records were 
obtained which failed to associate these disabilities with 
the veteran's active service.  The veteran noted that small 
spots started to appear during his active service.  He 
contented that this condition had been ignored during 
service.  

In a May 1991 statement, a VA evaluator noted that the 
veteran had been treated in the outpatient dermatology clinic 
for vitiligo involving approximately 70 percent of his body.  
At this time, the evaluators who signed this report did not 
indicate that this condition was associated with Agent Orange 
or the veteran's active service.  

In April 1992, the veteran noted that while in Vietnam he 
noticed a loss of skin pigment around his neck and chest 
area.  He indicated that he complained of this condition and 
was given skin lotion.  The veteran also stated that medical 
staff at a hospital in which he was being treated for his 
psychiatric disability believed that his skin condition was 
related to a nervous condition due to his experience in 
Vietnam.  He indicated that he strongly believed that his 
skin condition was related to some type of chemical exposure 
while stationed in Vietnam.  

In December 1997, the veteran reported all health care 
providers who had treated his skin disorder.  Extensive 
efforts were made by the RO to obtain these records.  
However, once again, none of these records associate the skin 
disorder or anemia with active service.  In May 1998, the RO 
contacted the veteran and noted the health care providers 
contacted in order to obtain medical records pertinent to the 
veteran's claims.  The RO requested the veteran's assistance 
in obtaining these records.  Both the RO and the veteran 
obtained additional medical records.  These records continue 
to note treatment for the veteran's skin condition.  However, 
no health care provider associates this disability with the 
veteran's active service.  

In a statement received in August 1998, the veteran's brother 
indicated that the veteran had informed him that he had been 
exposed to chemicals during his active service.  The brother 
believed that this exposure caused the veteran's skin 
condition.  

In medical evidence dated March 1999, the veteran presented 
to the Board information regarding vitiligo.  This 
information indicates vitiligo is the result of a 
disappearance of the skin's melanocytes.  It was indicated 
that no one knows why this condition occurs, but that four 
main theories exist: (1) abnormally functioning nerve cells; 
(2) the body's immune system may destroy melanocytes; (3) 
pigment producing cells may self-destruct; and (4) a genetic 
defect.  Significantly, medical evidence supplied by the 
veteran failed to note that this condition could be 
associated with exposure to chemicals.  

In August 1999, the Board remanded this case to the RO in 
order to schedule the veteran for a hearing that was held 
before the undersigned in November 1999.  At that time, the 
veteran contended that his skin condition was either caused 
or aggravated by his active service.  He noted the use of 
oral medication during his active service for treatment of 
his condition.  However, he was not specific regarding the 
nature of this treatment.  It was contended that the 
veteran's exposure to Agent Orange during his active service 
either caused or aggravated the disability.  It was also 
contended that the skin disorder had caused the veteran's 
anemia.  

Analysis

In a July 1990 rating determination, service connection for 
pernicious anemia and vitiligo were denied by the RO.  A 
notice of disagreement to this determination was received in 
November 1990 and a Statement of the Case regarding these 
claims was issued by the RO in December 1990.  In March 1992, 
the RO noted that a recent statement submitted by the veteran 
was not a timely filed substantive appeal.  However, the 
veteran had also submitted a statement in May 1991, within 
one year of the RO's July 1990 determination.  In 
adjudicating VA claims, a veteran must perfect an appeal by 
submitting a substantive appeal within 60 days of the date 
the VA office mails him a Statement of the Case, or within 
the remainder of the one year period after the date he was 
mailed notification of the adverse determination, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1999).  The Board has accepted a May 1991 statement 
from the veteran as a substantive appeal.  Accordingly, the 
Board will proceed with the adjudication of this claim on a 
de novo basis.  As the RO has previously evaluated this claim 
on a de novo basis, the Board finds no prejudice in 
adjudicating this claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Initially, the Board must note that since the most recent 
Supplemental Statement of the Case the veteran has submitted 
records in support of his claim.  Under 38 C.F.R. 
§ 20.1304(c) (1999) any "pertinent" evidence submitted by 
the appellant or representative which is accepted by the 
Board under the provisions of this section, as well as any 
other evidence referred to the Board by the originating 
agency under § 19.37(b) of this chapter, must be referred to 
the agency of original jurisdiction for review and 
preparation of a Supplemental Statement of the Case unless 
the procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  In this case, the 
Board has found that the evidence submitted by the veteran is 
not pertinent to the veteran's current claims.  The records 
supplied by the veteran do not support the conclusion that 
the claim is well grounded nor does it supply any basis to 
allow the veteran's claims.  The records, including an 
outpatient treatment report, fails to provide any pertinent 
evidence.  Accordingly, the Board will proceed with 
adjudication of the veteran's claims. 

Unlike civil actions, the VA benefit system requires more 
than just an allegation.  The claimant must submit supporting 
evidence.  Furthermore, the evidence must be sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma,  Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor); 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307 (1999).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  Vitiligo and pernicious anemia are disabilities not 
listed within 38 C.F.R. § 3.309(e).  The U.S. Court of 
Appeals for Veterans Claims (Court) has pointed out that the 
use of the word "and" in both the statutory and regulatory 
provisions mandates that the presumption of exposure only 
applies to those who both (1) served in Vietnam and (2) 
developed a specified disease.  McCartt v. West, 12 Vet. App. 
164 (1999). 

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(1999)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d). 

In light of Combee, the Board has not only considered whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but has also considered if his current disability 
is the result of active service under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).  The fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309(e) does 
not preclude him from establishing service connection with 
proof of actual direct causation.  However, the Court has 
also held that where the issue involves medical causation 
(such as whether a current disability is the result of 
chemical exposure) competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The medical record does not reveal that the veteran, his 
brother or his representative possess any medical expertise, 
and they have not claimed such expertise.  Thus, the lay 
medical assertions of the veteran and his brother, as well as 
those of his representative, that his disabilities are the 
result of his active service or due to exposure to unknown 
chemicals during service have no probative weight.  On the 
issue of medical causation, the Court has been clear.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

The Court has provided the Board a series of important cases 
on the issue of what constitutes a "well-grounded" claim.  
In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

The Board finds that the veteran's claims are not well 
grounded when evaluated in light of the above requirements.  
The Board has carefully considered the statements of the 
veteran with respect to this claim; however, he cannot meet 
the burden imposed by § 5107(a) merely by presenting lay 
statements as to the existence of a disability and a 
relationship between that disability and his service because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under § 5107(a). 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); and Fluker v. Brown, 5 Vet. App. 296, 
299 (1993).

The veteran has made evidentiary assertions that apparently 
go to the question of continuity of symptoms from service to 
the present.  While the veteran is competent to establish the 
existence of manifestations perceptible by a lay party such 
as spots on his skin, he is not competent to link them to a 
particular medical diagnosis producing such manifestations, 
unless that disorder is itself susceptible to lay 
observation.  The example provided by the Court where lay 
evidence of continuity of symptomatology can well ground a 
claim is flat feet.  The Court found that both the 
manifestations and the actual disability could be perceived 
by a lay person.  Savage, supra.  There are, however, a great 
many types of skin disabilities.  The Board can not find that 
the veteran is competent to link visible symptoms with a 
specific diagnosis of a skin disability.  Thus, he can not 
well ground his claim by continuity of symptomatology. 

The veteran has contended that his skin disorder is the 
result of Agent Orange exposure and that this condition has 
caused pernicious anemia.  However, based on a review of the 
medical evidence of record, no health care provider has 
supported the veteran's contention.  While the Board will 
concede without deciding that the veteran may have been 
exposed to herbicide agents during his active military duty, 
and certain skin disorders have been associated with 
herbicide exposure, the veteran has never been diagnosed with 
these conditions.  Neither vitiligo nor pernicious anemia is 
listed within 38 C.F.R. § 3.309(e).  In this context, the RO 
has repeatedly advised the veteran of the lack of medical 
evidence supporting his claim and the RO has made very 
extensive efforts to develop all the medical evidence the 
veteran has alleged to exist pertaining to his claims.  
Therefore, the Board finds that RO has exceeded the duty set 
out in Combee that he must be notified that he can submit 
evidence to prove that alleged exposure to herbicides or 
other alleged exposures in service caused his current 
vitiligo and pernicious anemia.  In this matter the RO has, 
in fact, attempted to develop any evidence that would support 
such a theory.

The veteran has contended that his skin condition was 
aggravated by his active service.  However, he has never 
cited to a health care provider who has directly evaluated 
his condition that would support this contention.  Regarding 
the material submitted by the veteran, the Court has 
addressed whether medical text can constitute competent 
medical evidence to establish the nexus element necessary to 
make a claim well grounded in a specific case.  In Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996), the Court, citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), held that 
such evidence is "too general and inconclusive to make [a] 
claim well grounded."  More recently in Mattern v. West, 12 
Vet. App. 222 (1999), the Court noted that it had previously 
addressed the relevance of medical treatise evidence to the 
determination of well-groundedness, and determined that 
generally, an effort to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inconclusive" to 
well ground a claim.  

The Court went on to indicate that medical treatise evidence 
can, however, provide important support when combined with an 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss[] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Wallin v. West, 11 Vet. App, 509, 
514 (1998).  The Board finds these cases also provide 
guidance as to whether a diagnosis, rather than the nexus 
element of a well-grounded claim, can be established by a 
medical text.  The Board concludes that generally descriptive 
texts, such as that offered by the claimant, clearly do not 
provide the degree of certainty such as to make these claims 
well grounded. 

With specific regard to the contention that his pre-service 
skin condition was aggravated by his active service, the 
Board has taken into consideration the case of Allen v. 
Brown, 7 Vet. App. 439 (1995).   However, the medical 
evidence of record will not support a finding that the 
veteran suffers from any disability which can be associated 
to an aggravation of any pre-service skin disability caused 
by active service.  The veteran has supplied no competent 
medical evidence to support this contention, a requirement 
for a "plausible" claim under 38 U.S.C.A. § 5107 (West 
1991).  See Murphy, 1 Vet. App. at 81.  The veteran's own 
testimony to the effect that a causal link exists between his 
current skin disorder and an alleged aggravation of this 
disorder during service is not competent for reasons noted 
above.

Within the veteran's statements and testimony, the veteran 
appears to indicate that he has been told that his skin 
condition may be the result of Agent Orange exposure and that 
the skin disorder may have caused his anemia.  The Board 
finds no basis to conclude that additional medical records 
pertinent to these claims are available which would support 
this contention.  The Board must note that, where a claim is 
not well grounded, the claimant cannot invoke the VA's duty 
to assist in the development of the claim.  Epps v. Gober, 
126 Fed. 3rd 1464 (Fed. Cir. 1997).  In Robinette v. Brown, 
8 Vet. App. 69, 77 (1995), the Court stated that if a claim 
alleges the existence of medical evidence that, if true, 
would have made the claim plausible, the VA would be under a 
duty under 38 U.S.C.A. § 5107(a), to advise him to submit 
such evidence to complete their application for benefits.  
The Court also held, however, that the obligation exists only 
in limited circumstances where the veteran has referenced 
other known and existing evidence.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Neither the Board nor the RO is 
on notice of the existence of any obtainable documentary 
evidence, that, if true, would make the veteran's claim for 
service connection for these disabilities plausible.  
Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for a skin condition and 
pernicious anemia as secondary to Agent Orange exposure is 
denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

